Exhibit 10.5
 
AMENDMENT NO. 2 TO AGREEMENT
 
This Second Amendment to Agreement (“Second Amendment”) made this 10th day of
January, 2012 hereby amends that certain Agreement entered into on the 21st day
of March, 2010 (the “Agreement”), by and among Moving Box Entertainment, LLC, a
North Carolina limited liability company (“MBE”); Garrett, LLC, a Kentucky
limited liability company, Ian McKinnon, and Brad Miller (Garrett, LLC, Ian
McKinnon, and Brad Miller are hereinafter collectively referred to as
“Investors”), Andreas Wilckin, Jr. (“Wilcken”), Moving Box, Inc., a Delaware
corporation (“Moving Box”) and Uptone Pictures, Inc. a North Carolina
corporation (“UP”) [MBE, Investors, Wilckin, Moving Box and UP collectively
referred to in this Agreement as the “Parties”].
 
Recitals
 
WHEREAS, the Parties entered into that certain Agreement, as amended by that
certain Amendment To Agreement dated May 17, 2011, pursuant to which the parties
set forth certain rights in connection with the production of the movie entitled
“A Box for Rob; and
 
WHEREAS, the parties desire to remove Moving Box as a Party to the Agreement, as
amended;
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:
 
Agreement
 
Section 1. Defined Terms. Unless otherwise indicated herein, all terms which are
capitalized but are not otherwise defined herein shall have the meaning ascribed
to them in the Agreement.
 
Section 2. Removal of Moving Box as a Party to Agreement.  At the Effective Date
the Parties hereto agree to remove Moving Box as a party to the Agreement.
 
Section 3. Release.  The Parties each together with its heirs, executors,
administrators, and assigns hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges Moving Box and affiliates and
each of their current or former officers, directors, stockholders, attorneys,
agents, or employees (collectively, the "Moving Box Released Parties") from any
and all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities and expenses (including attorneys' fees and costs), of every kind
and nature, known or unknown, which he ever had or now has against Moving Box or
the Moving Box Released Parties including, but not limited to, all claims
arising out of the Agreement, as amended, all common law claims including, but
not limited to, actions in tort, defamation, breach of contract and any claims
under any other federal, state or local statutes or ordinances not expressly
referenced above.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 4. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Agreement, is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Effective Date, all references in the Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the
Agreement shall mean the Agreement as amended by this Second
Amendment.  Notwithstanding the foregoing to the contrary, to the extent that
there is any inconsistency between the provisions of the Agreement and this
Second Amendment, the provisions of this Second Amendment shall control and be
binding.
 
Section 5. Counterparts. This Second Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.  Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.
 
 


 
(Signature page follows)
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
  
 
MOVING BOX ENTERTAINMENT, LLC
           
By:
/s/ Andreas Wilcken 
   
Name:
 Andreas Wilcken, Jr.
   
Title:
 Manager
         

 

 
MOVING BOX, INC.
           
By:
/s/ Andreas Wilcken
   
Name:
 Andreas Wilcken, Jr.
   
Title:
 President
         
  
 
 
 
UPTONE PICTURES, INC.
   
By:
/s/ Michael Davis
   
Name:
 Michael Davis
   
Title:
 President
 
   
By:
/s/ Andreas Wilcken
   
Name:
 Andreas Wilcken, Jr. (Individually)
         
  
 
 
INVESTORS
 
GARRETT, LLC
 
   
By:
/s/ Cory Heitz
   
Name:
 Cory Heitz
 




       
By:
/s/ Ian McKinnon
 
Name:
 Ian McKinnon



 
 

 
By:
/s/ Brad Miller
 
Name:
 Brad Miller

 
[Signature Page to the Second Amendment]
 
 
3

--------------------------------------------------------------------------------